2.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on June 24, 2021 has been entered.
3.	Instant claim 1, 2, 7, and 10 are deemed to be entitled under 35 U.S.C. 119(e) to the benefit of the filing date of provisional application 62/175,922 because the provisional application, under the test of 35 U.S.C. 112(a), discloses the claimed invention.
	Instant claims 4, 5, 9, and 11-22 are deemed not to be entitled under 35 U.S.C. 119(e) to the benefit of the filing date of provisional application 62/175,922 because the provisional application, under the test of 35 U.S.C. 112(a), does not disclose conjugating the peptide directly to the payload, e.g., without the payload being contained within a delivery vehicle; does not disclose conjugating the peptide indirectly to the payload using linkers and/or spacers; does not disclose non-covalently associating the isolated peptide with the delivery vehicle; and does not disclose administering two or more payloads so that each payload is delivered to a different cell type, optionally wherein the different cell types are located within the same tissue.
4.	The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
5.	Claims 1, 7, 9, and 10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by the World Patent Application 01/55339 as evidenced by Coma et al (U.S. Patent Application Publication 2013/0116215).  The World Patent Application ‘339 teaches an isolated polypeptide . 
6.	Claims 1, 7, 9, and 10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Mintz et al (U.S. Patent Application Publication 2007/0083334) as evidenced by Shenoy (U.S. Patent Application Publication 2014/0107062).  Mintz et al teach an isolated polypeptide having a sequence identified as SEQ ID NO:784713. The polypeptide can be incorporated into pharmaceutical compositions which can include a carrier, which can be encapsulated, and which 

    PNG
    media_image1.png
    359
    645
    media_image1.png
    Greyscale

Mintz et al’s isolated peptide comprises the residues SHPASHD at positions 56-62, which are identical to Inventors’ SEQ ID NO:7.  The N-terminal and C-terminal amino acids of Mintz et al’s polypeptide, i.e. Phe and Gly, are deemed to correspond to Inventors’ payload which is a small molecule (drug).  Individual amino acids are small molecules.  Further, Shenoy teaches that phenylalanine and glycine are therapeutic agents (see, e.g., paragraph [0143]), and thus is evidence that the N-terminal and C-terminal amino acids of Mintz et al’s polypeptide are drugs which meet the instant claim requirements.  With respect to instant claims 4 and 5, residues 2-55 and 63-95 of Mintz et al’s polypeptide correspond to the recited linkers and/or spacers.  Again, the specification’s definition of “linker” at page 22, lines 8-10, permits any type of molecule and any covalent bond to join the peptide to the therapeutic agent, and thus does not distinguish over the linkers present in Mintz et al’s polypeptide as discussed above.  (The instant specification does not define “spacer”.  See especially page 22, line 19.)  In light of the instant . 
7.	Applicant's arguments filed June 24, 2021 have been fully considered but they are not persuasive.
	Claims 1, 7, 9, and 10 continue to be rejected under 35 U.S.C. 102(a)(1) as being anticipated by the World Patent Application 01/55339 as evidenced by Coma et al (U.S. Patent Application Publication 2013/0116215).  Note especially that the WO Patent Application ‘339 teaches liposome and micelle carriers for the polypeptides.
	The anticipation rejection over Hamill et al (U.S. Patent No. 10,463,711) as evidenced by Shenoy et al (U.S. Patent Application Publication 2014/0107062) is withdrawn in view of the amendments to claim 1.  Hamill et al do not teach or render obvious the particular delivery vehicles recited in amended claim 1, and do not provide any motivation or any other suggestion to select the particular polypeptide identified as SEQ ID NO:33396 for combination with one of the particular delivery vehicles recited in amended claim 1.  With respect to instant claim 22, it is noted that Hamill et al define “modified derivative” as referring to a polypeptides which can be modified, e.g., labeled with radionuclides.  See column 27, lines 7-15.  However, the term “modified derivative” is not used anywhere else in the disclosure of Hamill et al, and Hamill et al do not provide any motivation or any other suggestion with which to select the particular polypeptide identified as SEQ ID NO:33396 for modification with a radionuclide.
	Claims 1, 7, 9, and 10 are rejected as being anticipated by Mintz et al (U.S. Patent Application Publication 2007/0083334) as evidenced by Shenoy (U.S. Patent Application Publication 2014/0107062).  Note especially that Mintz et al teach liposome carriers, e.g., at paragraphs [0580] and [0602]. 
s 4, 5, and 11-22 are allowed.
Claim 2 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
9.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jeffrey E. Russel at telephone number (571) 272-0969.  The examiner can normally be reached on Monday-Friday from 9:00 A.M. to 5:30 P.M.
	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor James Alstrum-Acevedo can be reached at (571) 272-5548.  The fax number for formal communications to be entered into the record is (571) 273-8300; for informal communications such as proposed amendments, the fax number (571) 273-0969 can be used.  The telephone number for the Technology Center 1600 receptionist is (571) 272-1600.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/Jeffrey E. Russel/Primary Examiner, Art Unit 1654                                                                                                                                                                                                        
 
JRussel
August 4, 2021